PER CURIAM.
The plaintiff Eoland Barker was arrested in Deschutes county upon a bench warrant issued out of the circuit court for Tillamook county. He then filed a petition in habeas corpus in the circuit court for Deschutes county which contested the jurisdiction of the circuit court for Tillamook county to issue the order upon which the warrant was issued. The trial court affirmed the jurisdiction of the circuit court for Tillamook county.
Since this proceeding grows out of the proceedings discussed in Phillips v. Barker, 244 Or 513, 419 P2d 15, wherein we held that the circuit court of Tillamook county was without jurisdiction of the suit, the judgment is reversed with instructions to discharge the defendant and exonerate his bail.